DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-8, 13-15, 19 and 20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. (U.S PGPub 2016/0374644 A1) (Mauldin) and Weiss et al. (U.S PGPub 2002/0082518 A1).
Regarding Claim 1, Mauldin teaches a method of performing a biopsy [0051], comprising: 
positioning a biopsy device (Fig. 4, 400) [0084] in proximity to target tissue (Fig. 6, 610) [0080]+[0097]; 
generating an image of the target tissue (Fig. 6, 620) [0071]+[0097] on a display of the biopsy device (Fig. 4, 440) using an ultrasonic probe (Fig. 4, 400) of the biopsy device [0084]; 
aligning a needle of a needle assembly (Fig. 6, 650+660+670) with the target tissue (target anatomy) using the image of the target tissue generated on the display [0097]-[0098]; and 
deploying the needle of the needle assembly from the ultrasound probe into the target tissue [0093].
Mauldin fails to explicitly teach a needle assembly that is disposed within the ultrasonic probe and is silent regarding the needle thereby capturing a tissue sample from the target tissue in the needle.
Weiss teaches an ultrasound guided biopsy device (Abstract). This system contains a needle assembly (Fig. 3, 21+25+22) which is located within the biopsy device [0039]. The system is used as a biopsy device, and captures a tissue sample from the target tissue into the needle [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the needle assembly disposed within the biopsy device, as taught by Weiss, because this allows the user to more precisely place the needle in the body without using a bulky and cumbersome needle guide, as recognized by Weiss [0011]. One of ordinary skill would recognize that the needle of Mauldin, when used for a biopsy, would capture a sample tissue with the needle, as taught by Weiss.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Mauldin further teaches wherein aligning the needle with the target tissue includes moving the biopsy device relative to the target tissue (Fig. 6, 670) [0098] into a position in which a projected needle pathway (Fig. 8, 810) animated on the display is in line with the image of the target tissue on the display [0102]+[0105] (Fig. 9, 950 indicates that the needle path 910 is aligned with target).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Mauldin further teaches wherein deploying the needle into the target tissue includes guiding the needle into the target tissue along the projected needle pathway [0093]+[0103] (one of ordinary skill would recognize the needle of Mauldin is guided into the tissue along the needle pathway).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Mauldin fails to explicitly teach further comprising applying a negative pressure to the needle assembly to draw the tissue sample into a containment chamber defined in the needle assembly.
Weiss further teaches applying a negative pressure to the needle assembly to draw the tissue sample into a containment chamber (vessel in the syringe) defined in the needle assembly [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the needle assembly disposed within the biopsy device and use negative pressure, as taught by Weiss, because this allows the user to more precisely place the needle in the body without using a bulky and cumbersome needle guide, as recognized by Weiss [0011].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Mauldin fails to explicitly teach wherein the negative pressure is applied using at least one of hydraulics or a vacuum.
Weiss further teaches wherein the negative pressure is applied using at least one of hydraulics or a vacuum [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the needle assembly disposed within the biopsy device and a vacuum, as taught by Weiss, because this allows the user to more precisely place the needle in the body without using a bulky and cumbersome needle guide, as recognized by Weiss [0011].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss as applied to claim 1 above, and further in view of Bax et al. (U.S PGPub 2008/0004481 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach automatically capturing an image of the needle of the needle assembly with the tissue sample disposed therein.
Bax teaches a system for performing ultrasound guided biopsy (Abstract). This system automatically captures images of the needle throughout the biopsy procedure, including when the tissue is disposed therein (i.e. after the biopsy was performed) [0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to obtain an image of the needle with the tissue sample disposed therein, as taught by Bax, as this increase the accuracy of needle placement, thereby improving the procedure, as recognized by Bax [0010].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss as applied to claim 1 above, and further in view of West et al. (U.S Patent 6,500,119 B1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach further comprising abutting a force sensor of the biopsy device with a tissue surface to determine a resistance of the target tissue prior to deploying the needle into the target tissue.
West teaches an apparatus for obtaining image data of a tissue (Abstract). This system contains pressure sensors on the tip of the device to abut with a tissue surface to determine a resistance of the target tissue (Fig. 6, 601) (Col 5, lines 49-59).
It would have been obvious to one of ordinary skill in the art before the effective filing fate to modify the combine system to include a force sensor to determine a resistance of target tissue before deploying the needle, as taught by West, as this improves the ability of a user to identify a target tissue, as recognized by West (Col 1, lines 25-35).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss as applied to claim 1 above, and further in view of Cicenas et al. (U.S Patent 7,465,278 B2).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach further comprising automatically retracting the needle into the ultrasound probe after deploying the needle of the needle assembly from the ultrasound probe into the target tissue.
Cicenas teaches a medical device for biopsy (Abstract). This system contains a spring configured to automatically retract the needle into after the needle has been deployed into the target tissue (Fig. 5, 139) (Col 3, lines 30-42) (as the spring is retracting the needle, it is automatically retracted).
It would have been obvious to substitute the method of retracting the needle of Weiss with a spring to as taught by Cicenas, as the substitution for one known method of retracting the needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of automatically retracting the needle are reasonably predictable.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination of Mauldin and Weiss fails to explicitly teach advancing the needle assembly from a retracted position to an intermediate, pre-fired position, wherein the needle is deployed from the intermediate, pre-fired position.
Cicenas teaches that before the needle assembly is deployed, it is moved to an intermediate, pre- fire position (i.e. cocked) (Fig. 7) (Col 5-6. Lines 50-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle assembly is advanced to an intermediate, pre-fired position, as taught by Cicenas, because it allows for effective and efficient sampling with minimal trauma to tissue, as recognized by Cicenas (Col 1, lines 11-16).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss as applied to claim 1 above, and further in view of Austen (U.S PGPub 2014/0296741 A1) and Cicenas.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach prior to deploying the needle, the collar and the needle assembly are axially movable with one another when the collar is in the first orientation, and the needle assembly is axially movable relative to the collar when the collar is in the second orientation.
Austen teaches a biopsy device (Abstract). This device contains a collar (Fig. 2A, 165). This collar is adjustable coupled to the needle assembly [0028]. In a first orientation, the collar and the needle are axially movable with one another (when the collar is locked in place on the needle), whereas in the second orientation the collar is moveable relative to the needle assembly (when the location of the collar is being set) [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the and collar moveable together in a first collar orientation and the needle and collar moveable separately in a second orientation, as taught by Austen, as this allows for finer control of the needle insertion depth, as taught by Austen [0028].
While the collar of Austen can be rotated to change the location of the collar, Austen fails to explicitly teach rotating between the collar to change it between a first and second orientation.
Cicenas teaches a collar that is fixed to the needle assembly in a first orientation (Fig. 4, collar 108 fixed to needle by 113), while the collar can move relative to the needle in a second orientation (Fig. 8, 108 is not coupled to 113) (Col 6, lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of securing the collar to the needle assembly of Austen with a collar rotatable from a first to a second orientation, as taught by Cicenas, as the substitution for one known method of coupling a collar to a needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of rotating the collar between a first and second orientation are reasonably predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss and Cicenas.
Regarding Claim 15, Mauldin teaches a method of performing a biopsy [0051], comprising: 
positioning a biopsy device (Fig. 4, 400) [0084] in proximity to target tissue (Fig. 6, 610) [0080]+[0097]; 
generating an image of the target tissue (Fig. 6, 620) [0071]+[0097] on a display (Fig. 4, 440) using an ultrasonic probe (Fig. 4, 400) of the biopsy device [0084]; 
aligning a needle of a needle assembly of the biopsy device (Fig. 6, 650+660+670) with the target tissue (target anatomy) using the image of the target tissue generated on the display [0097]-[0098]; and 
advancing the needle of the needle assembly through the ultrasound probe into the target tissue [0093].
Mauldin fails to explicitly teach a needle assembly that the needle assembly is advanced through the ultrasound probe and is silent regarding the needle thereby capturing a tissue sample from the target tissue in the needle.
Weiss teaches an ultrasound guided biopsy device (Abstract). This system contains a needle assembly (Fig. 3, 21+25+22) which is located within the biopsy device and is advanced through the ultrasound probe [0039]. The system is used as a biopsy device, and captures a tissue sample from the target tissue into the needle [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the needle assembly disposed within the biopsy device, as taught by Weiss, because this allows the user to more precisely place the needle in the body without using a bulky and cumbersome needle guide, as recognized by Weiss [0011]. One of ordinary skill would recognize that the needle of Mauldin, when used for a biopsy, would capture a sample tissue with the needle, as taught by Weiss.
The combination fails to explicitly teach automatically retracting the needle into the biopsy device upon capturing the tissue sample from the target tissue.
Cicenas teaches a medical device for biopsy (Abstract). This system contains a spring configured to automatically retract the needle into after the needle has been deployed into the target tissue (thereby capturing the target tissue) (Fig. 5, 139) (Col 3, lines 30-42) (as the spring is retracting the needle, it is automatically retracted).
It would have been obvious to substitute the method of retracting the needle of Weiss with a spring to as taught by Cicenas, as the substitution for one known method of retracting the needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of automatically retracting the needle are reasonably predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Weiss and Cicenas as applied to claim 15 above, and further in view of Austen (U.S PGPub 2014/0296741 A1).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach rotating a collar of the biopsy device from a first orientation to a second orientation prior to advancing the needle, the collar and the needle assembly are axially movable with one another when the collar is in the first orientation, and the needle assembly is axially movable relative to the collar when the collar is in the second orientation.
Austen teaches a biopsy device (Abstract). This device contains a collar (Fig. 2A, 165). This collar is adjustable coupled to the needle assembly [0028]. In a first orientation, the collar and the needle are axially movable with one another (when the collar is locked in place on the needle), whereas in the second orientation the collar is moveable relative to the needle assembly (when the location of the collar is being set) [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the and collar moveable together in a first collar orientation and the needle and collar moveable separately in a second orientation, as taught by Austen, as this allows for finer control of the needle insertion depth, as taught by Austen [0028].
While the collar of Austen can be rotated to change the location of the collar, Austen fails to explicitly teach rotating between the collar to change it between a first and second orientation.
Cicenas teaches a collar that is fixed to the needle assembly in a first orientation (Fig. 4, collar 108 fixed to needle by 113), while the collar can move relative to the needle in a second orientation (Fig. 8, 108 is not coupled to 113) (Col 6, lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of securing the collar to the needle assembly of Austen with a collar rotatable from a first to a second orientation, as taught by Cicenas, as the substitution for one known method of coupling a collar to a needle with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of rotating the collar between a first and second orientation are reasonably predictable.
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination of Mauldin and Weiss fails to explicitly teach advancing the needle assembly from a retracted position to an intermediate, pre-fired position while the collar is in the first orientation, wherein the needle is deployed from the intermediate, pre-fired position after the collar is rotated to the second orientation.
Cicenas teaches that before the needle assembly is deployed, it is moved to an intermediate, pre- fire position (i.e. cocked) (Fig. 7) (Col 5-6. Lines 50-5). The system is cocked with the collar is in the first position (Col 5, lines 50-53) (Fig. 2 shows the collar in the first orientation). The system fires after rotation the collar to the second orientation (Col 6, lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle assembly is advanced to an intermediate, pre-fired position, as taught by Cicenas, because it allows for effective and efficient sampling with minimal trauma to tissue, as recognized by Cicenas (Col 1, lines 11-16).

Allowable Subject Matter
Claim 9-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites “The method of claim 8, wherein during deployment of the needle, a leg of the needle assembly advances to disengage an inner sheath of the biopsy device from a housing of the biopsy device and axially fixes the inner sheath with the needle assembly such that the inner sheath and the needle assembly automatically retract together as one unit”. This is not reasonably taught by the prior art, in combination with the other limitations, without the benefit of improper hindsight. Neither Mauldin nor Weiss teach “an inner sheath”. While Austen does teach an inner sheath [0007], Austen fails to teach “wherein during deployment of the needle, a leg of the needle assembly advances to disengage an inner sheath of the biopsy device from a housing of the biopsy device and axially fixes the inner sheath with the needle assembly such that the inner sheath and the needle assembly automatically retract together as one unit”. Therefore, claim 9 is non-obvious over the prior art. Claims 10-11 necessarily contain all the limitations of claim 9, and are objected to for substantially the same reasons.
Claim 16 recites “The method of claim 15, wherein during the advancing of the needle, an inner sheath of the biopsy device is transitioned from a first state, in which the inner sheath is axially fixed within the biopsy device and the needle is axially movable relative to the inner sheath, to a second state, in which the inner sheath is axially movable within the biopsy device and axially fixed with the needle”. This is not reasonably taught by the prior art, in combination with the other limitations, without the benefit of improper hindsight. Neither Mauldin nor Weiss teach “an inner sheath”. While Austen does teach an inner sheath [0007], Austen fails to teach “wherein during the advancing of the needle, an inner sheath of the biopsy device is transitioned from a first state, in which the inner sheath is axially fixed within the biopsy device and the needle is axially movable relative to the inner sheath, to a second state, in which the inner sheath is axially movable within the biopsy device and axially fixed with the needle”. Therefore, claim 16 is non-obvious over the prior art. Claims 17-18 necessarily contain all the limitations of claim 9, and are objected to for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matzuk (U.S Patent 4,671,292),  which teaches an ultrasound probe for biopsy procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793